Citation Nr: 0900564	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for low 
back strain, currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently rated as 10 percent 
disabling. 

3.  Entitlement to a compensable disability evaluation for 
right inguinal hernia, postoperative. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in May 1963.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and July 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2005, a statement of the case was issued in 
January 2006, and a substantive appeal was received in 
February 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
manifested by subjective complaints of pain with limitation 
of forward flexion to 60 degrees secondary to pain and 
scoliosis, but without forward flexion limited to 30 degrees 
or less; ankylosis; or incapacitating episodes of at least 
four weeks over the past 12 months.  

2.  The veteran's service-connected bilateral hearing loss 
has been productive of Level II or III hearing acuity for the 
right ear and Level VII or VI hearing acuity, respectively, 
of the left ear.

3.  The veteran's service-connected right inguinal hernia, 
postoperative, is not productive of a recurrent, readily 
reducible hernia that is well supported by truss or belt; the 
residual scar is nontender.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for low back strain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5235-5243 (2008). 

2.  The criteria for entitlement to a disability evaluation 
in excess 10 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, Diagnostic Code 6100 (2008).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected right inguinal 
hernia, postoperative, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a November 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

The Board recognizes that the November 2004 letter did not 
specifically address a higher rating for his service-
connected right inguinal hernia.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of final decision with respect to the issue 
of a compensable rating for right inguinal hernia as the 
veteran had actual knowledge of the necessary requirements.  
See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  
Importantly, the basic requirements for a higher rating were 
given in the November 2004 letter and any reasonable person 
would know that these requirements applied to all increased 
rating claims.  Further, the veteran had sufficient 
opportunity to provide evidence with respect to this issue 
and in an August 2007 statement, he indicated that he did not 
have any additional information or evidence to provide.  
Moreover, the veteran is represented by a national service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2004, which was prior to 
the rating decisions on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, a March 2006 letter provided notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  
Nevertheless, the letter cannot be considered sufficient 
notice because the RO did not issue a supplemental statement 
of the case after sending this letter pursuant to Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).   The veteran was provided notice 
with adequate time to respond and actually did indicate in an 
August 2007 statement that he had no further evidence or 
information to provide. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the November 2004 VCAA notice along with 
the March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, 
again, the veteran is represented by a state service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  Thus, as the veteran had actual 
knowledge of the requirements for an increased rating and 
sufficient opportunity to submit evidence, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in January 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Low Back Strain

The present appeal involves the veteran's claim that the 
severity of his service-connected low back strain warrants a 
higher disability rating.  The general rating formula for the 
spine provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed his current claim for an increased rating 
in September 2004.  The medical evidence of record has been 
reviewed.  VA treatment records showed complaints of chronic 
low back pain, status post laminectomies.  Significantly, an 
April 2004 record showed that the veteran reported back pain 
that radiated to his right hip.  The examiner also noted that 
previous x-rays showed arthritis of the lumbar spine.  
However, follow up treatment records in August 2004, December 
2004 and February 2005 showed that the veteran had full 
active range of motion with normal strength.  There was no 
deformity, discoloration, tenderness or neurologic 
abnormality.  However, these records do not appear to 
consider DeLuca.  

The veteran was afforded a VA examination in January 2006.  
The claims file was available for review.  The veteran 
reported daily constant low back pain.  If he leaned or 
bended over, the pain was sharp.  He indicated that the pain 
occasionally radiated down his right leg.  He also had 
occasional numbness of the right leg.  The pain averaged 5/10 
on most days, and was 8/10 if he bent over or stooped to 
quickly.  He had difficulty sleeping on his lumbar spine 
area.  He walked 100 yards, which increased his back pain.  
However, he was okay standing.  He used no braces or 
supports.  However, he did use a wheelchair only when he went 
shopping or the doctor's office.  He had no occupation.  His 
low back pain interfered with is daily activities, especially 
bending, walking and sleeping.  He reported no additional 
limitations with flare-ups or repetitive use.  He had no 
incapacitating episodes in the past year and denied any 
urinary or fecal incontinency.  

On physical examination, the lumbar spine showed normal 
curvature, was nontender on palpation, and had no 
deformities.  He had a two inch midline vertical scar from L2 
to L5, which was well-healed with good texture and good 
adherence.  There was no keloid formation, elevation, 
depression, breakdowns, ulcerations or limitations of 
function of the scar.  Range of motion was 75 degrees flexion 
with pain at L4-5 at 75 degrees minus 15 degrees, secondary 
to pain; 20 degrees extension with pain at L4-5 at 20 degrees 
minus 10 degrees, secondary to pain; 20 degrees left and 
right lateral flexion with pain at L4-5 at 20 degrees minus 
10 degrees, secondary to pain; and 35 degrees left and right 
lateral rotation with pain at L4-5 at 35 degrees minus 10 
degrees, secondary to pain.  Active range of motion did not 
produce any weakness, fatigue or incoordination.  Deep tendon 
reflexes were 1+ and equal in bilateral lower extremities.  
There was normal muscle tone and no muscle spasm or atrophy.  
Further, the veteran had negative foot-drop bilaterally.  He 
had good pinprick sensation and strength in both lower 
extremities.  Straight leg raising was zero to 50 degrees 
bilaterally, producing back pain at 50 degrees minus 40 
degrees, secondary to pain.  The veteran had a normal gait.  
The examination report included April 2004 x-rays that showed 
degenerative changes with osteophytes at the vertebral end-
plates; narrowing disk spaces from L4 to S1; arthritis in the 
facets of the lower lumbar; osteoporosis; slight aneurysmal 
dilation of the lower abdominal aorta at the L3-4; and mild 
scoliosis.  However, bones appeared intact.  The diagnosis 
was lumbar spine disk disease status post surgery with 
chronic back pain with walking, bending and stooping.  X-rays 
showed degenerative joint disease, osteophytes and 
osteoporosis.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

Based on the medical evidence of record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the disability picture during the appeal period more 
nearly approximates a 20 percent rating.  The January 2006 VA 
examination found that the veteran's flexion was 75 degrees 
minus 15 degrees secondary to pain.  In other words, when 
considering Deluca, the veteran's flexion would be 60 
degrees, which is one of the criteria for a 20 percent rating 
under the general rating formula.  Moreover, an April 2004 x-
ray showed evidence of scoliosis, which is also listed as one 
of the criterion for a 20 percent rating.  Thus, the Board 
concludes that a 20 percent rating is warranted from the date 
of claim.  

However, the Board finds that when applying the general 
rating formula to the veteran's low back disability, there is 
no competent medical evidence to warrant a rating in excess 
of 20 percent.  There was no objective finding of forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a 40 percent rating.  The most restrictive range of 
motion documented was at the most recent January 2006 VA 
examination, which again found forward flexion to be 60 
degrees with pain.  Further, there has been no indication 
that there was ankylosis of the lumbar spine.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

Further, there has been no medical evidence showing that the 
veteran has been prescribed bed rest due to incapacitating 
episodes having a total of at least four weeks during the 
past 12 months to warrant a 40 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5243.  In 
fact, the VA examination report specifically stated that 
there had been no incapacitating episodes over the past 12 
months.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, the Board recognizes that the veteran has 
complained of radiation to the right leg.  However, the 
January 2006 VA examination found that the veteran had good 
pinprick sensation and strength in both lower extremities.  
Further, the examination noted that there was no urinary or 
fecal incontinence.  In sum, the examination did not find any 
neurological abnormalities associated with veteran's low back 
disability.  Thus, the Board finds that a separate rating is 
not warranted for any neurological symptoms and the veteran's 
manifested symptoms associated with his low back disability 
are adequately contemplated in the current 20 percent rating. 

Lastly, the Board recognizes that the VA examination 
addressed the veteran's low back surgical scar.  However, the 
examiner found that the scar was not painful or tender.  In 
fact, it was described as well-healed.  Thus, a separate 
rating is not warranted for the veteran's surgical scar. 

In conclusion, a 20 percent rating, but no higher is 
warranted for the veteran's service-connected low back 
strain.  However, a preponderance of the evidence is against 
a rating in excess of 20 percent.  As the preponderance of 
the evidence weighs against awarding a rating in excess of 20 
percent, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The present appeal also involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The current version of 
the Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is X and XI; 
where hearing in the better ear is II and hearing in the 
poorer ear is V to XI; where hearing in the better ear is III 
and hearing in the poorer ear is IV to VI; or where hearing 
in the better ear is IV and hearing in the poorer ear IV to 
V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

VA treatment records showed treatment for the veteran's 
hearing loss, including hearing aid adjustments.  
Significantly, a July 2004 audiological evaluation showed air 
pure tone thresholds, in decibels, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
30
60
80
95
LEFT
65
70
85
95

The puretone threshold average when rounded was 66 in the 
right ear and 79 in the left ear.  The word recognition test 
revealed 92 percent in the right ear and 88 percent in the 
left ear.  

At the time of this evaluation, the veteran was shown to have 
an average puretone hearing loss of 66 decibels in the right 
ear, with 92 percent speech discrimination, which translates 
to a Roman numeral designation of II for the right ear.  
Further, the veteran was shown to have an average puretone 
hearing loss of 79 decibels in the left ear, with 88 percent 
speech discrimination, which translates to a Roman numeral 
designation of III for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level II for the right ear and level III for the left ear 
equates to a zero percent disability evaluation.  

However, with respect to the left ear, since the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), the Board must determine whether a higher Roman 
numerical designation would result under Table VIA.  The 
veteran was shown to have an average puretone hearing loss in 
the left ear of 79 decibels, which translates to a Roman 
numeral designation of VII for the left ear.  38 C.F.R. § 
4.85, Table VIA.  As the puretone threshold was not 70 
decibels or more at 2000 Hertz in the right ear or 55 
decibels at all four frequencies, Table VIA cannot be applied 
to this ear as each ear is evaluated separately.  Id.  
Nevertheless, when applying Table VII, Diagnostic Code 6100, 
level II for the right ear and level VII for the left ear 
equates to a 10 percent disability evaluation.  

The veteran was afforded a VA audiological examination in 
January 2006, which showed pure tone thresholds, in decibels, 
as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
30
55
80
85
LEFT
55
60
80
95

When rounded, the puretone threshold average was 63 in the 
right ear and 73 in the left ear.  The Maryland CNC speech 
discrimination test revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

At the time of the January 2006 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss of 63 decibels in the right ear, with 88 percent speech 
discrimination, which translates to a Roman numeral 
designation of III for the right ear.  Further, the veteran 
was shown to have an average puretone hearing loss of 73 
decibels in the left ear, with 84 percent speech 
discrimination, which also translates to a Roman numeral 
designation of III for the left ear.  38 C.F.R. § 4.85, Table 
VI.  Thus, when applying Table VII, Diagnostic Code 6100, 
level III for the right ear and level III for the left ear 
equates to a zero percent disability evaluation.  

However, again, with respect to the left ear, since the 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), the Board must determine whether a higher Roman 
numerical designation would result under Table VIA.  The 
veteran was shown to have an average puretone hearing loss in 
the left ear of 73 decibels, which translates to a Roman 
numeral designation of VI for the left ear.  38 C.F.R. § 
4.85, Table VIA.  As the puretone threshold was not 70 
decibels or more at 2000 Hertz in the right ear or 55 
decibels at all four frequencies, Table VIA cannot be applied 
to this ear as each ear is evaluated separately.  Id.  When 
applying Table VII, Diagnostic Code 6100, level III for the 
right ear and level VI for the left ear equates to a 10 
percent disability evaluation.  

The Board acknowledges the contentions put forth by the 
veteran that his service-connected bilateral hearing loss has 
increased in severity.  However, as noted previously, because 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered, there is no doubt as to the proper 
evaluation to assign.  Lendenmann, 3 Vet.App. 345; 38 C.F.R.  
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  When 
applying the July 2004 VA audiological test results and the 
January 2006 VA examination results, the Board is compelled 
to conclude that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right Inguinal Hernia, Postoperative

Lastly, the veteran is seeking a compensable rating for his 
right inguinal hernia.  The veteran's service-connected right 
inguinal hernia has been rated by the RO under the provisions 
of Diagnostic Code 7338.  Under this code, a noncompensable 
rating is warranted where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia, which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

VA treatment records were silent with respect to the 
veteran's hernia.  The January 2006 VA examination for the 
low back also addressed the veteran's hernia.  Again, the 
claims file was reviewed.  The veteran reported having 
surgery while in service, but had no additional surgeries 
since.  He indicated that he had no problems with the hernia.  
There was no pain, swelling, or burning sensation.  The scar 
was well-healed with good texture, and adherence.  There was 
no keloid formation, elevation, depression, breakdowns, 
ulceration or limitation of function of the scar.  On 
physical examination, the right groin showed no visible scar.  
The veteran was nontender on palpation.  There were no 
reoccurrences of hernias.  The diagnosis was right inguinal 
hernia repair, no residuals, no scar visible.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

Therefore, based on the medical evidence of record, the Board 
must find that a compensable rating for the veteran's right 
inguinal hernia is not warranted.  The VA examination found 
no reoccurrences of hernias and specifically found no 
residuals to warrant a 10 percent rating.  Significantly, the 
veteran himself had indicated that he had no problems with 
hernias since service.  Further, the Board recognizes that 
the VA examination addressed the veteran's surgical scar for 
his hernia.  However, the examiner found that the scar was 
not painful or tender.  In fact, the scar was not even 
visible on physical examination.  Thus, a separate rating is 
not warranted for the veteran's surgical scars. 

In conclusion, a preponderance of the evidence is against 
entitlement to a compensable disability rating for the 
veteran's right inguinal hernia, postoperative.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

  


ORDER

A 20 percent rating, but no higher, is warranted for the 
veteran's service-connected low back strain.  To that extent, 
the appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

A rating in excess of 10 percent for the veteran's service-
connected bilateral hearing loss is not warranted.  Further, 
a compensable rating for the veteran's service-connected 
right inguinal hernia, postoperative, is not warranted.  To 
that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


